DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wimpenny et al. (US 2013/0079708A1; hereinafter “Wimpenny”).
                                
    PNG
    media_image1.png
    300
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    783
    media_image2.png
    Greyscale
                        
                                             
    PNG
    media_image3.png
    750
    664
    media_image3.png
    Greyscale

	In relation to claims 1 and 10, Wimpenny shows in figures 6, 22, and 19, a system configured for operating a drug delivery device having first and second liquid drug reservoirs (90, 100), first and second outlet ports (240, 250), and a drive configured for expelling liquid drug from the first and second reservoirs to first and second outlet ports [see Wimpenny; figure 22], respectively, the method comprising:

storing in a memory a drug dosing scheme specifying a desired liquid drug type [see Wimpenny; paragraph 0258]; using a sensor to detect information concerning the type of liquid drug contained in the first and/or second reservoir [see Wimpenny; figure 10]; and using a processor to: (i) receive the information from the sensor and thereby determine the type of liquid drug retained in the first reservoir and/or the second reservoir, and (ii) use the drug dosing scheme and the determined type of liquid drug to operate the drive [see Wimpenny; paragraphs 0003 and 0004].  
                                    
    PNG
    media_image4.png
    642
    531
    media_image4.png
    Greyscale

	In relation to claims 2 and 11, Wimpenny shows in figure 20, a processor (302) configured to operate the drive (332, 334) to deliver the desired liquid drug from the first reservoir or second reservoir to the respective first or second outlet port.



    PNG
    media_image5.png
    517
    758
    media_image5.png
    Greyscale

In relation to claims 3-4 and 12-13, Wimpenny states in paragraph 0164:
“[i]n one arrangement, the cartridge holder 40 includes a cartridge dedication or coding system, such as a mechanical or an electronic cartridge dedication or coding system.  Such a system would help to ensure that only a correctly coded cartridge and therefore the correct medicament could be loaded into each cartridge retainer.  An electronic coding system that is able to detect a drug type, expiry date or other similar information would be a preferred arrangement.  In such an electronic system, the microprocessor control unit could be programmed so that only a properly coded cartridge (and therefore the proper medicaments) would be acceptable in such a system.  In such a coded system, the control unit could be programmed with an electronic lock-out so as to lock out or disable the operator interface if an improperly coded cartridge was detected.  Preferably, if such an incorrect cartridge were loaded, an error message would be displayed on the digital display 80 so as to notify the user that an incorrect cartridge (and therefore perhaps an incorrect medicament) had been loaded.  Most preferably, if such an incorrect cartridge were loaded, the drug delivery device 10 could be programmed so as to lockout the user interface keys and prevent the user from setting a dose.”

Accordingly, Wimpenny discloses a system that provides a warning signal when the incorrect drug type is inserted into the apparatus. 


In relation to claims 5 and 14, Wimpenny discloses in paragraph 0004:
“[t]he drug agents may be contained in two or more multiple dose reservoirs, containers or packages, each containing independent (single drug compound) or pre-mixed (co-formulated multiple drug compounds) drug agents.” 

If the user is using pre-mixed drug agents in more than one reservoir, the same liquid drug would have been delivered from the first and the second reservoir.  
                                                     
    PNG
    media_image6.png
    689
    541
    media_image6.png
    Greyscale

In relation to claims 7 and 16, Wimpenny shows in figure 10, identifiers (124) located on the surface of the reservoirs inserted into the apparatus to identify the drug [see Wimpenny; paragraph 0031].  
In relation to claims 8 and 17, Wimpenny shows in figure 10, light source 128 and a photo diode 130 to measure the widths of the bars and spaces of the bar code 124.  Paragraph 0169 explains that the bar codes represent the type of medicament contained within the cartridge and then may also determine information relating to the drug contained within the cartridge [physical properties of the fluid].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 9, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wimpenny et al. (US 2013/0079708A1; hereinafter “Wimpenny”) in view of Gargano et al. (US 5,814,015; hereinafter “Gargano”) or John (US 2005/0277912A1).
Wimpenny does not disclose (1) a reservoir sequential mode for the sequential infusion of fluid from the first and second reservoirs and (2) an infusion system having to two separate fluid pathways into the body of a patient.  However, these enhancements would have been considered conventional in the art as evidenced by the teachings of Gargano or John.

    PNG
    media_image7.png
    777
    620
    media_image7.png
    Greyscale

In relation to claims 6 and 15, Gargano shows in figure 1, a multiple reservoir (20) infusion system.  The system includes a sequential infusion mode.  In column 16, lines 26-41, Gargano states:
“the "SEQUENTIAL" mode enables a user to program both pumps for a sequential infusion of the same drug from one of the pumps, then the other, resulting in a continuous infusion from multiple syringes not limited by the capacity of any one syringe.  Once a first syringe is emptied or nearly emptied of its contents, the first syringe pumping is ceased and a second syringe is pumped.  A warning can be provided to the user that the transition between syringes has taken place, and that the first syringe can now be replaced.  Once the second syringe is emptied or nearly emptied, the pump once again switches syringes.  Alternatively, the pump can be programmed to empty the contents of the two syringes and stop.  Any other number of syringes can be employed in order to infuse a required quantity.”

	Based on the evidence highlighted above, modifying the multiple reservoir apparatus disclosed by Wimpenny with a sequential mode, as taught by Gargano, would have been considered obvious in view of the demonstrated conventionality of this particular infusion enhancement.  Moreover, the because such mode would have facilitated continuous infusion of fluid after the emptying or near emptying of an individual reservoir ensuring a more efficient infusion without interruptions [see Gargano; column 16, lines 26-41].

    PNG
    media_image8.png
    314
    586
    media_image8.png
    Greyscale

	In relation to claims 9 and 18, John shows in figure 1C, an infusion system having a reservoir 1 and a reservoir two, and moreover, having two individual catheters or pathways (16a, 16b) utilized for the introduction of fluid into the body.  Accordingly, modifying the multiple reservoir apparatus disclosed by Wimpenny with multiple infusion catheters, as taught by John, would have been considered obvious in view of the demonstrated conventionality of this particular infusion enhancement.  Moreover, the artisan would have been motivated to make the modification because multiple catheters would have facilitated controlled infusion into different areas of the body using only a single pump.  






    PNG
    media_image9.png
    521
    657
    media_image9.png
    Greyscale

	In relation to claim 19, John shows in figure 3, the interconnection between supply containers and the final containers/mixing chambers where a drug is mixed prior to infusion into the body.  As it was discussed above, Wimpenny disclosed the use of bar codes to identify reservoirs.  Accordingly, the properties of the mixing chambers can be identified using bar codes, as taught by Wimpenny, or by using chamber sensors.  In paragraph 0068, John discloses many sensors that can be utilized to identify the drug type within the mixing chamber.   
	Based on the above observations, for an artisan skilled in the art, modifying the apparatus disclosed by Wimpenny with supply containers to provide or replenish the mixing chambers/final containers, as taught by John, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to 
	In relation to claim 20, as indicated above, Wimpenny demonstrates the conventionality of using bar codes to identify the properties of a reservoir and John demonstrates the conventionality of using sensors within the chamber to identify the properties of the fluid within the chamber.  
	In relation to claim 21, Wimpenny shows in figure 10, a bar code attached to the outer wall of a reservoir.  
	In relation to claim 22, John shows in figure 3, the transferring of fluid between a supply container to a mixing chamber/reservoir.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783